COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:      Sheron Gabriel Terrell v. The State of Texas

Appellate case number:    01-12-00404-CR

Trial court case number: 11CR1752

Trial court:              56th District Court of Galveston County

        Appellant’s brief in this appeal was originally due on September 24, 2012. The brief was
not filed, nor was any extension of time requested, and a late brief notice was sent on October 9,
2012. See TEX. R. APP. P. 38.8(b)(2). On October 18, 2012, appellant filed a motion for
extension of time to file the brief to November 19, 2012, which was granted. However, appellant
failed to file the brief or request a further extension of time by the requested deadline. On
December 19, 2012, a second late brief notice was sent, requiring a satisfactory response from
the appellant regarding the overdue brief by January 2, 2013 or the appeal would be abated to the
trial court. On January 2, 2013, appellant’s counsel, Calvin Parks, filed another motion, asking
for an additional 30 day extension. The motion does not constitute a satisfactory response and
fails to adequately explain counsel’s disregard for briefing deadlines generally or specifically
why the brief was not filed by the November 19, 2012 deadline requested by Parks. The brief is
now more than three months overdue. Meanwhile, appellant remains incarcerated pending the
appeal.
        Accordingly, we abate this appeal and remand the case to the trial court for a hearing at
which Calvin Parks and a representative of the State shall be present. Appellant shall also be
present; he may appear by closed video teleconference.* We direct the trial court to make
written findings regarding the following:

    1) Whether appellant wishes to pursue this appeal; and if so,
    2) Whether good cause exists to relieve Calvin Parks of his duties as appellant’s counsel;

*      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request, appellant and his counsel shall be able to communicate
       privately without being recorded or heard by the trial court or the attorney representing
       the State.
       a. if good cause does exist, enter an order relieving Calvin Parks of his duties as
          appellant’s counsel and appointing substitute counsel for appellant;
       b. if good cause does not exist, order Calvin Parks to file a brief in this Court no later
          than 10 days from the date of the hearing.

See TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04(a), (b), (c); TEX. R. APP. P. 38.8.

        The trial court shall have a court reporter record the hearing and file the reporter’s record
of the hearing with this Court no later than 20 days from the date of this order. Additionally,
the trial court’s findings and recommendations and any orders issued pursuant to this hearing
shall be included in a supplemental clerk’s record and filed in this Court no later than 20 days
from the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court. The court coordinator
of the trial court shall set a hearing date and notify the parties and the Clerk of this Court of such
date.
        It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: January 11, 2013